Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 01 July 2022 have been fully considered and are persuasive. Particularly, the prior art of record does not teach a first metal oxide represented by chemical formula 1 wherein the claimed M comprises two selected from P, V, S and W. Therefore, the rejections of record under 35 U.S.C. 103 have been withdrawn. 

Response to Amendment
The amendment of Claim overcomes the rejection of record under 35 U.S.C. 112(b).
The amendment of Claim 8 introduces new matter as indicated below regarding the combination of time and temperature for the claimed heat treating step.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: Claim 8 requires heat treating the active material at a temperature of 300°C to 1,000°C for 3 to 12 hours, but since the specification at originally filed Claim 12 indicates heat treating at a temperature of 300°C to 1,000°C for 5 hours to 12 hours, instant specification page 4 lines 1-2 indicates heat treating at a temperature of 300°C to 500°C for 5 hours to 12 hours and instant specification page 10 lines 4-7 indicates heat treating at a temperature of 300°C to 1,000°C for 10 minutes to 5 hours, there is insufficient antecedent basis for the claimed temperature and time combination for the heat treatment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for heat treating at a temperature of 300°C to 1,000°C for 5 hours to 12 hours (see originally filed Claim 12), heat treating at a temperature of 300°C to 500°C for 5 hours to 12 hours (see instant specification page 4 lines 1-2) and heat treating at a temperature of 300°C to 1,000°C for 10 minutes to 5 hours (see instant specification page 10 lines 4-7), does not reasonably provide enablement for heat treating the active material at a temperature of 300°C to 1,000°C for 3 to 12 hours. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims because the claim joins the multiple ranges of the specification together into one combination of time and temperature that is not supported by the instant specification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723